Title: To Alexander Hamilton from Nathan Rice, 24 November 1799
From: Rice, Nathan
To: Hamilton, Alexander


Oxford [Massachusetts] Novr. 24 1799
Sir
I have just receivd your favour of the 14th. inst inclosing a General order for holding a General Court martial. On the arrival of the 15th. and 16th. regt. at this post, I considered myself autherised, by your construction of the articles of war, in your order of the 18th. of June as to the power of appointing general Court martial. To order one—the Prisoners have been tryed & punished. The Court did not find the evidence sufficient to convict Robinson—But Carlton was found guilty & sentenced fifty Lashes which he received this morning with several others who were tryed for desertion. I think the examples this day made here will have an excellent Tendency.
My monthly recruiting returns for October will be forwarded this week.
I wish to propose as a Cadet in my Regiment Moses Brickets who is now doing the duty of Serjt Major—he is the son of General Brickets of Haverhill in this State. His merit does not consist in being the Son of a General, but in conducting himself worthy of it. I can give him my hearty approbation as far as I have Known him—and Major Winslow to whom he was attached at his district rendezvous, peaks highly of him.
With every consideration of respect I am Sir   Your Obt Servt

N: Rice
Major General Hamilton



PS. In a former letter I sollicited your directions respecting those recruits who when inlisted were under the age of 18 years, who yet in their attestations certifyed themselves to be more—are they to be dischargd or not.   yrs
N: Rice
